 1   PATRICIA H. LYON (State Bar No. 126761)
     MARY ELLMANN TANG (State Bar No. 154340)
 2   FRENCH LYON TANG
     A Professional Corporation
 3   1990 N. California Blvd., Suite 300
     Walnut Creek, CA 94596
 4   Telephone: 415-597-7800

 5   Attorneys for Claimants
     HANNAH PRASAD, ANNABELLE
 6   PRASAD, and ELIZABETH PRASAD

 7                         UNITED STATES DISTRICT COURT

 8                        EASTERN DISTRICT OF CALIFORNIA

 9   UNITED STATES OF AMERICA,        )    Case No. 2:18-CV-00750-KJM-CKD
                                      )
10         Plaintiff,                 )
                                      )    STIPULATION OF WITHDRAWAL OF
11      v.                            )    CLAIM AND ANSWER AS TO HANNAH
                                      )    PRASAD, ANNABELLE PRASAD, and
12   REAL PROPERTY LOCATED AT 6920    )    ELIZABETH PRASAD
     KILCONNELL DRIVE, ELK GROVE,     )
13   CALIFORNIA, SACRAMENTO           )
     COUNTY, APN: 116-1410-006-0000,  )
14   INCLUDING ALL APPURTENANCES      )
     AND IMPROVEMENTS THERETO,        )
15                                    )
     REAL PROPERTY LOCATED AT 9297    )
16   FIFE RANCH WAY, ELK GROVE,       )
     CALIFORNIA, SACRAMENTO           )
17   COUNTY, APN: 127-0990-028--0000, )
     INCLUDING ALL APPURTENANCES      )
18   AND IMPROVEMENTS THERETO,        )
                                      )
19   REAL PROPERTY LOCATED AT 9717    )
     SUTTON POINTE COURT, ELK GROVE, )
20   CALIFORNIA, SACRAMENTO           )
     COUNTY, APN: 132-1110-062-0000,  )
21   INCLUDING ALL APPURTENANCES      )
     AND IMPROVEMENTS THERETO,        )
22                                    )
     REAL PROPERTY LOCATED 9913       )
23   JASPER COURT, ELK GROVE,         )
     CALIFORNIA, SACRAMENTO           )
24   COUNTY, APN: 122-0690-082-0000,  )
     INCLUDING ALL APPURTENANCES      )
25   AND IMPROVEMENTS THERETO, and, )
     REAL PROPERTY LOCATED AT 4305    )
26   SAN MARINO COURT, ELK GROVE,     )
     CALIFORNIA, SACRAMENTO           )
27   COUNTY, APN: 119-1980-056-0000,  )
     INCLUDING ALL APPURTENANCES      )
28   AND IMPROVEMENTS THERETO,        )
                                          -1-
                                                           STIPULATION OF DISMISSAL
                                                       CASE NO. 2:18-CV-00750-KJM-CKD
 1                                                  )
     REAL PROPERTY LOCATED AT 8771                  )
 2   DILLARD ROD, WILTON,                           )
     CALIFORNIA, SACRAMENTO                         )
 3   COUNTY, APN: 126-0390-002-0000,                )
     INCLUDING ALL APPURTENANCES                    )
 4   AND IMPROVEMENTS THERETO, and                  )
                                                    )
 5   REAL PROPERTY LOCATED AT 4871                  )
     WATSEKA WAY, SACRAMENTO,                       )
 6   CALIFORNIA, SACRAMENTO                         )
     COUNTY, APN: 225-1790-028-0000,                )
 7   INCLUDING ALL APPURTENANCES                    )
     AND IMPROVEMENTS THERETO,                      )
 8                                                  )
            Defendants.                             )
 9                                                  )
                                                    )
10

11          IT IS HEREBY STIPULATED by and between Plaintiff UNITED STATES OF

12   AMERICA (“Plaintiff”) and Claimants HANNAH PRASAD, ANNABELLE PRASAD, and

13   ELIZABETH PRASAD (collectively, “Claimants”) as follows:

14          1.      That Claimants asserted a lienholder interest in defendant property located at 9913

15   Jasper Court in Elk Grove, California (“Defendant Jasper Court”). The loan has since been

16   satisfied and the Claimants no longer have an interest in Defendant Jasper Court. Accordingly,

17   Claimants hereby withdraw their claims filed in this Action with respect to the real property located

18   at 9913 Jasper Court, Elk Grove, California, Sacramento County, APN: 122-0690-082-0000 (the

19   “Property”); and

20          2.      To the extent required under F.R.C.P. 41(a), the United States agrees to dismiss

21   with prejudice the Claimants in this Action pursuant to F.R.C.P. 41(a). The Defendant Jasper

22   Court is the in rem defendant.

23          3.      That each party hereto is to bear his, her and its own costs.

24          4.      That Claimants be removed from the Service List for this matter.

25   ///

26   ///

27   ///

28
                                                        -2-
                                                                           STIPULATION OF DISMISSAL
                                                                       CASE NO. 2:18-CV-00750-KJM-CKD
 1          5.     That there was probable cause for the posting of the Defendant Jasper Court, and

 2   for the commencement and prosecution of this forfeiture action, and the Court may enter a

 3   Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465.

 4   Dated: July 27, 2018                       /s/ Patricia H. Lyon

 5                                              PATRICIA H. LYON (State Bar No. 126761)
                                                FRENCH LYON TANG, Attorneys for Claimants
 6                                              HANNAH PRASAD, ANNABELLE PRASAD, and
                                                ELIZABETH PRASAD
 7
                                                (Authorized by email)
 8

 9                                              McGREGOR W. SCOTT
                                                United States Attorney
10
                                                By: /s/ Kevin C. Khasigian
11                                                 KEVIN C. KHASIGIAN
                                                   Assistant U.S. Attorney
12

13                                              ORDER

14          Pursuant to F.R.C.P. 41(a), the above stipulation is approved and Claimants HANNAH

15   PRASAD, ANNABELLE PRASAD, and ELIZABETH PRASAD are deemed dismissed from

16   the Action and their claims are deemed withdrawn.

17          IT IS SO ORDERED.

18   DATED: August 19, 2019.

19

20
                                                   UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                   -3-
                                                                           STIPULATION OF DISMISSAL
                                                                       CASE NO. 2:18-CV-00750-KJM-CKD
